Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for allowance: The prior arts of record teach a system and method comprising receiving from a base station, a first configuration for a first set of SPS transmissions with the base station, and a second configuration for a second set of SPS transmissions with the base station, receive from the base station, an indication within a DCI message that identifies both the first configuration and the second configuration and indicates that at least one of the first configuration and the second configuration is to be updated, adjust at least one of at least one of the first configuration and the second configuration according to the indication included within the DCI message, and communicate with the base station via the first set of SPS transmissions using the first configuration and via the second set of SPS transmissions using the second  configuration. Li et al., U.S. Patent Appl. Pub. Number 2020/0100252 is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method and a system that comprises a second identifier associated with a client station, a second indication of second DL (down link) resources to use for non-persistent reception of second DL user data, and an indication of a DL allocation period, the indication of the DL allocation indicates one value of a plurality of values, a first identifier is different than the second identifier, and the client station non-persistently receiving via the second DL resources, the second DL user data using the second identifier. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of wireless communications.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 8,411,605 to Kim et al., relates to receiving a packet by a terminal in a mobile communication system including a base station providing a packet, and a terminal that discontinuously receives a packet from the base station in discontinuous reception cycles.
U.S. Patent # 8,006,158 to Kim et al., relates to a hybrid automatic repeat request method performed in a receiver of a mobile communication system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114